              Case 2:21-cr-00122-WBS Document 16 Filed 07/23/21 Page 1 of 2



 1   THOMAS A. JOHNSON, #119203
     KRISTY M. HORTON, #271250
 2   Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
 3
     Sacramento, California 95814
 4   Telephone: (916) 422-4022
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9                                               )
     UNITED STATES OF AMERICA,                   ) Case No.: 2:21-cr-00122-WBS
10                                               )
                   Plaintiff,                    )
11                                               ) DEFENDANT’S WAIVER OF
         vs.                                     ) APPEARANCE AND ORDER
12   CARLOS VILLASENOR,                          )
                                                 )
13                 Defendant.                    )
                                                 )
14
15
            Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, the Defendant,
16
     Carlos Villasenor, hereby waives the right to be personally present in open court upon the
17
     hearing of any motion or other proceeding in this case, except for any proceeding which
18
     Defendant’s presence is required such as a plea, any proceeding during the trial, and
19
     sentencing, or any court appearance which the Court orders Defendant to be present.
20
     Defendant hereby requests the Court to proceed during every absence of his presence
21
     which the Court may permit pursuant to this waiver. Defendant agrees that his interests
22
     will be deemed represented at all times by the presence of his attorney, the same as if
23
     Defendant were personally present, and further agrees to be present in court ready for
24
     trial any day and time the Court may arrange in his absence.
25
            The Defendant further acknowledges that he has been informed of his rights under
26
     Title 18 U.S.C. §§ 3161-3174 (Speedy Trial Act), and authorizes his attorney to set times
27
     and delays under that Act without Defendant being present.
28



                                Waiver of Appearance             -1-
                   Case 2:21-cr-00122-WBS Document 16 Filed 07/23/21 Page 2 of 2


     DATE: 7/21/21                                              /s/ Carlos Villasenor1
 1                                                              CARLOS VILLASENOR
                                                                Defendant
 2
 3   I agree with and consent to my client’s waiver of appearance.
 4
 5   DATE: 7/21/21
                                                                /s/ Thomas A. Johnson
 6                                                              THOMAS A. JOHNSON
                                                                Attorney for Carlos Villasenor
 7
 8                                                             ORDER
 9
                Defendant’s personal presence is ordered at every court proceeding in this action
10
     unless he is expressly excused by the court from appearing at that specific proceeding.
11
     Dated: July 23, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     1
         The original signature is maintained in the client’s file.



                                            Waiver of Appearance                 -2-
